Title: To George Washington from Lafayette, 26 October 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

My dear General
Paris October the 26th 1786

To one who So tenderly loves You, who So Happily Enjoyed the times We Have past together, and Who Never, on any part of the Globe, Even in His own House, Could feel Himself so Perfectly at Home, as in Your family, it Must Be Confessed that an irregular lengthty Correspondance is far insufficient—I Beseech You in the Name of our friendship, of that Paternal Concern of Yours for My Happiness, Not to Miss Any Opportunity to let me Hear from My dear General.
I Have Been travelling through Some Garrison towns, in order to preserve the Habit of Seeing troops and their tactics—Now am Mostly at fontainebleau where the Court is Residing for a few weecks—The inclosed letter from the Minister to Mr jefferson will, I Hope, prove Agreable to the United States—our Committees will Go on this Winter, and I will Endeavour to propose Such Measures as May be thought Advantageous—Mr jefferson is a Most able and Respected Representative, and Such a Man as Makes me Happy to Be His Aid de Camp—Congress Have Made a choice Very favourable to their affairs.
The treaty of Commerce betwen france and England is Made But not Yet Ratified—they are to treat each other like the Most favoured European Nation—So that America is Safe—Newspapers Will Acquaint You With the dutch Quarrels—it is Strange to See So Many people, So Angry, on So Small a Spot, without Bloodshed—But Parties are At the Same time Supported in their Claims, and Cramped in their Motions By the Neighbouring powers—france Sides with the Patriots—the New King of prussia interest Himself in Behalf of the Stat Holder His Brother in law—and So does England Under Hand—But the Republicans are So Strong, and the State Holder is Such a Block Head, that it will turn out to the Advantage of the former—No Present Appearance of a War in Germany—The Russians and turks are Quarrelling, But will not So Soon Make a War—the Empress is Going to Krimée, where it is Said She will Meet the Emperor—She Had Givin Me polite Hints that I Should go to Pete[r]sburg—I Have Answered With a demand of a Permission to Go to Krimée Which Has Been Granted—So that, (if the affair of the forts, Which I think Must be taken does not More

Agreably employ me) I will Set out the last days of february for Krimée, and Return by Constantinople and the Archipelago—I will Refer to the Hints Given in a former letter about those forts which, if timely Advertised, Would Carry me Quite a different, and Much More pleasing Course.
I Have Been So Much Affected, My dear General, and So deeply Mourning for the Heavy loss which the United States, and ourselves particularly Have Had to Support, While Our Great and Good friend Gal Greene Has be Snatched from a Country to Which He Was an Honour; that I feel a Confort in Condoling With one Who Knew So well His Value, and Will of Course So much Have lamented the loss[.] There is Between Mr jefferson and Mr Adams a diversity of Opinion Respecting the Algerines Adams thinks a peace Should Be purchased from them—Mr jefferson finds it as cheap and More Honourable to Cruize Against them—I incline to the later opinion, and think it possible to form an Alliance Betwen the United States, Naples, Rome, Venice, Portugal and Some other powers—Each Giving a Sum of Monney Not Very large—Whereby a Common Armament May distress the Algerines into Any terms—Congress ought to Give Mr jefferson and Adams Ample powers to Stipulate in their Names for Such a Confederacy.
You will Be pleased to Hear that I Have Great Hopes to See the affairs of the Protestants in this Kingdom put on a Better footing—not Such by far as it ought to Be—But Much Mended from the Absurd, and Cruel laws of lewis the fourteenth.
I Hope Your jack Ass, with two females, and a few pheasants and Red partridges have Arrived Safe.
Adieu, My dear general, My Best and tenderest Respects wait on Mrs Washington—Remember me to the one who was formerly Master tub, and Now Must Be a Big Boy, and also to the Young ladies—Be pleased to Pay My Affectionate Compliments to George and His lady, to doctor and Mrs Stuart, doctor Craig, doctor Griffith, Your Brothers, Mrs Lewis, to Your Venerable Mother, to all our friends, and often think of Your Most devoted friend, Your Adoptive Son who with all the affection and Respect Which You know are so deeply Rooted in His Heart Has the Honour to Be My dear General, Yours

Lafayette



A New instance of the Goodness of the State of Virginia Has Been Given me, by the placing of My Bust at the Hôtel de ville of this City—the Situation of the other Bust will Be the More pleasing to Me as While it places me within the Capitol of the State, I will Be eternally By the Side of, and paying an Everlasting Homage to the Statue of My Beloved General.
I Have Received the Hams, and am much obliged to that kind attention of Mrs Washington—the first was introduced three days ago at a dinner Composed of Americans, Where our friend Chattelux Had Been invited—They Arrived in the Best order—Mde delafayette and the little family Beg their Best Respects to Mrs Washington and Yourself.

